Interim Decision #2228

MATTER OF VALDOVINOS
In Deportation Proceedings
A-10630609

Decided by Board September 11, 1973
A lawful permanent resident alien's brief departure to Mexico, withthe intention
of assisting aliens in entering the United States unlawfully, constitutes a
meaningful interruption of his residence (Rosenberg v. Fleuti, 374 U.S. 44 9);
hence, upon his return to this country he made an entry within the meaning of
section 101(a)(13) of the Immigration and Nationality Act upon which to predicate a ground of deportability.
CHARGE:

Order: Act of 1952—Section 241(a)(13) (8 U.S.C. 1251(a)(13)]—Prior to entry,
knowingly and for gain encouraged, induced, assisted,
abetted or aided any other alien to enter or to try to
enter the United Mateo in violation of law.

This is an appeal from a decision of an immigration judge,
dated December 8, 1972, which found the respondent deportable
and directed his deportation. The appeal will be dismissed.
The respondent is a 50-year-old male alien who is a native and
citizen of Mexico. He was admitted for permanent residence on
January 24, 1957. On March 4, 1971, he departed the United States

for Mexico and returned the same day as a "returning resident
alien:' However, shortly after entering the United States he was
arrested for willfully or knowingly encouraging or inducing the

entry into the United States of an alien not entitled to enter or
reside within the United States in violation of section 274(aX4) of
the Immigration and Nationality Act (8 U.S.C. 1324(a)(4)); and
knowingly transporting an alien who is in the United States in
violation of section 274(aX2) of the Act (8 U.S.C. 1324(a)(2)). On May
5, 1971, the respondent plead guilty, and was found guilty, of violating section 274(aX2) of the Act (8 U.S.C. 1324(aX2)). He was sentenced to imprisonment for four years and is presently incarcerated
at a Federal Correctional Institution.
At a deportation hearing on December 5, 1972, the respondent
admitted that he entered into an agreement with three Mexican
438

Interim Decision #2228
citizens to transport them to Los Angeles, California. He conceded
that he had transported them within the United States knowing
that they were in the United States illegally. However, he emphatically denied that he had knowingly and for gain, encouraged,
induced, assisted, abetted, or aided anyone to enter or try to enter
the United States in violation of the law. He asserted that he had
never seen or contacted the Mexican citizens prior to meeting
them in Calexico, California.
The respondent's testimony concerning his initial contact with
the three Mexican citizens directly contradicts the factual account
two of the Mexican citizens gave to an immigration officer. Both
stated, under oath, that the respondent had met them in Tijuana,
B.C., Mexico on March 3, 1971 and made arrangements to meet
them the next day in Mexicali, B.C., Mexico. They stated that they
met the respondent on the following day and he instructed them
to cross the border into the United States and he would pick them
up in Calexico, California. Both. Mexican citizens stated that the
respondent provided them with entry cards and, in return for
respondent's assistance, they paid him $100 each.
After carefully evaluating the entire record, we sustain the
immigration judge's finding that on March 3, 1971, the respondent
did knowingly and for financial gain, induce and assist three aliens
in entering the United States illegally; and on March 4, 1971, the
respondent departed the United States with the intent to further
assist the aliens in entering this country.

The only issue remaining which pertains to the deportability of
the respondent under section 241(a)(13) is whether he performed
his illegal activities prior to making an "entry" into the United
States. Since the respondent was admitted for permanent residence before his March 4, 1971 departure, he can be subject to the
consequences of an "entry" upon his return only if that departure
constitutes a meaningful interruption of his resident alien status,

Rosenberg v. Fleuti, 874 U.S. 449 (1963).1
In analyzing whether a departure from the United States is a

meaningful interruption of residence, the Supreme Court in Rosenberg v. Fleuti stated that "if the purpose of leaving the country
is to accomplish some object which is itself contrary to some policy
reflected in our immigration laws, it would appear that the
interruption of residence thereby occurring would properly be

The United States Supreme Court stated that if a trip is "innocent, casual
and brief, it is consistent with all the discernible signs of congressional purpose
to hold that the 'departure ... was not intended' within the meaning and

ameliorative intent of the exception to section 101(a)(13)."

439

Interim Decision #2228
regarded as meaningful." 2 Although we recognize that the reason
for departing the country is only one of several major factors
which should be considered in determining whether a departure is
a meaningful interruption of residence, 3 we conclude that this one
factor, standing alone, can be deemed sufficient to warrant a
finding that a meaningful interruption of residence has occurred. 4
In the present case, we conclude that respondent's excursion to
Mexico from the United States was neither innocent nor casual. It
was not innocent in that the primary reason respondent departed
the United States was for the purpose of violating the immigration
law. In a case involving a similar factual situation, the Fifth
Circuit Court of Appeals in Solis Davila v. INS, 456 F.2d 424
(C.A.5, 1972) stated that a departure from the United States for
the express purpose of unlawfully smuggling several aliens into
the country is "precisely the activity for which Fleuti provides no
relief." We agree with that conclusion. 5
The respondent's trip to Mexico was a planned excursion which
was designed to benefit the respondent pecuniarily. It was neither
unforeseen nor executed by chance. Rather, it was prearranged
and deliberate. The respondent made definite plans on March 3,
1971 to meet three Mexican citizens on the following day in

Mexico. The time and place that they were to rendezvous was
designated in advance. Therefore, it is evident that respondent's
departure from the United States on March 4, 1971 was not casual
within the meaning of Fleuti.6 Accordingly, since the trip was
neither innocent nor casual, we conclude that respondent's departure was a meaningful interruption of his status as a permanent
resident and his return to the United States on March 4, 1971
constituted an "entry" as defined by section 101(aX13) of the Act.
2 Rosenberg v. Fleuti, 374 U.S. 449, 462 (1963); Accord, Matter of ValenciaBarajas, 13 I. & N. Dec. 369 (BIA, 1969).
In Rosenberg v. Fleuti, 374 U.S. 449, 462 (1963), the Supreme Court enumerated three relevant factors which should be considered: (1) The length of time
the alien is absent. (2) The purpose for leaving the country. (3) The necessity of
obtaining travel documents.
440 F.2d 701 (C.A. 5, 1971); Matter of
4 See generally Yatun-lacguez v. INS,
V alencia-Barajas, 13 I. & N. Dec. 369 (BIA, 1969); Matter of Corral-Fragoso, 11 I.
& N. Dec. 478 (BIA, 1966).
5 See generally Vargas-Banuelos v. INS, 466 F.2d 1371 (C.A. 5, 1972) and
Palatian v. INS, Civil No. 73-197 (C.D. Cal. April 18, 1973). Both cases involve the
formation of a criminal intent subsequent to departing from the United States.
In the present case, the respondent left the country with the intention of
violating the immigration law; therefore, this case is readily distinguishable
from Vargas-Banuelos and Palatian
6 See aenerally Matter of Janati-Ataie, Interim Decision No. 2170 (A.G. 1972) and
Matter of Nakoi, Interim Decision No. 2168 (BIA, 1972).

440

Interim Decision #2228
Consequently, deportability has been established by clear, unequivocal and convincing evidence.
On appeal, the respondent applied for termination of proceedings under section 241(f) on the ground that he was married to a
lawful permanent resident. Since the respondent did not procure
his visa or other documentation by fraud or misrepresentation, it
is evident that the respondent is not entitled to the benefits of
section 241(f) of the Act.
ORDER: The appeal is dismissed.

441

